ORDER
The Court on April 22, 2013, having ordered that GEORGE L. FARMER of NORTHFIELD, who was admitted to the bar of this State in 1996, be temporarily suspended from the practice of law pursuant to Rule 1:20 — 17(e)(1), effective May 23, 2013, unless he paid the administrative and actual costs in connection with disciplinary proceedings in DRB 11-438, as determined by the Disciplinary Review Board, or was current with a payment plan approved by the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has paid the administrative and actual costs in full;
And good cause appearing;
It is ORDERED that the Order of April 22, 2013, is hereby vacated.